The Chancellor,
without going into the consideration of the antecedent transactions, which were complicated, and the equity arising therefrom obscure and doubtful, considered that the agreement of October, 1817, as admitted in the answer, was binding in equity and conscience: On the fact of that agreement only, the interference of this Court was to be supported. He, therefore, ordered, that on the ' plaintiffs paying to the sheriff, or in Court, in twenty days, two sevenths of the debt and interest, and two fifths of the costs of the judgment and execution, that the injunction should be continued, to the end that the owner of the judgment, whether it be the bank of Lansinburgh or their assignee, might be compelled to collect the debt rateably from the defendants, Mosher, Van Kirk, Smith, Ashton, and William Briggs, in pursuance of the agreement.
Order accordingly.